EXHIBIT 10.1
 

 
TO:
Kevin Sipes
DATE:
March 21, 2012
           
FROM:
Steve Trager
SUBJECT:
TCB Acquisition Bonus Program

 
You will be eligible for a bonus based on the achievement of the following TCB
Acquisition goals for the time period of January 28, 2012 through July 31, 2012:
 
 
1.
Convert all TCB loans and deposit accounts to Horizon within six months



 
2.
Experience non-loan, operational losses of less than $100,000

 
Your total incentive payout potential is $50,000.00
 
This incentive payout will be earned and paid on August 10, 2012 provided you
are an employee in good standing with the Bank at that time.
 
Management reserves the right in its sole discretion to adjust goals, individual
participants’ payouts, etc.

 
/s/ Kevin Sipes
 
/s/ March 21, 2012
         
Kevin Sipes
 
Date
 




